REASONS FOR ALLOWANCE
Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has properly incorporated the allowable subject matter of original claims 7 (with intervening claim 3) and 17 (with intervening clam 13) into base claims 1 and 11, respectively.  
Regarding independent claim 1, Osaka et al. disclose the original features of the claim. Osaka et al. fail to teach wherein the controller is configured to determine whether a current amount of heat transfer in the chiller is less than the target amount and, based on the controller determining that the current amount of heat transfer in the chiller is less than the target amount, the controller is configured to control the EXV to bring a superheat value within a predefined range, the superheat value being a temperature increase of the refrigerant in a vapor phase.  While the control of expansion valves to control superheat to improve efficiency within a refrigeration system is generally old and known in the art, the prior art fails to teach wherein, based on the amount of heat transfer in the chiller being less than a target amount, a controller is configured to control the EXV to bring a superheat value within a predetermined range.
Regarding independent claim 11, Blatchley et al. in view of Osaka et al., as applied in the previous office action, teach the original features of the claim.  The references fail to teach the added method steps comprising determining whether a current amount of heat transfer in the chiller is less than the target output; and based on the controller determining that the current amount of heat transfer in the chiller is less than the target output, controlling the EXV to bring a superheat value within a predefined range, the superheat value being a temperature increase of the refrigerant in a vapor phase.  Again, while the control of expansion valves to control superheat to improve efficiency within a refrigeration system is generally old and known in the art, the prior art fails to teach wherein based on the amount of heat transfer in the chiller being less than a target amount, controlling the EXV to bring a superheat value within a predetermined range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763